Exhibit 10.1

 

LOGO [g97608ex10_1pg001a.jpg]

August 14, 2015

Don Miller

Dear Don:

It is with great pleasure that we offer you the position of Senior Vice
President and CFO effective August 14, 2015. You will report directly to me in
this role. This offer is based on the terms and conditions set forth in Exhibit
A which is attached and supersede any and all prior terms and conditions
applicable to any former offer or arrangement between the Company and you.

Don, we are very pleased to see you transition to this new role within Bristow.
Please feel free to contact me at 713-267-7601 if you have any questions

 

My very best regards,

/s/ Jonathan Baliff

Jonathan Baliff President and CEO

Attachment

 

Offer Accepted:  

/s/ Don Miller

  Don Miller Date:  

August 14, 2015

 

Bristow Group Inc. 2103 City West Blvd., 4th Floor, Houston, Texas 77042 United
States    LOGO [g97608ex10_1pg001b.jpg] t (713) 267 7600    f (713) 267
7620    bristowgroup.com   



--------------------------------------------------------------------------------

LOGO [g97608ex10_1pg002.jpg]

Exhibit A

Senior Vice President and CFO

Compensation Package

 

Employer and Location:    Bristow Group Inc. (the “Company”) located at 2103
City West Blvd, 3rd Floor, Houston, Texas 77042 Compensation Structure:    US
based employment Base Salary:    $425,000 per year Bonus Percentage:   
Participation in the Company’s Annual Incentive Compensation Plan, including
cash bonuses in accordance with the Senior Vice President level. Current annual
incentive compensation for this position is a target bonus of 75% of Base Salary
with a maximum of 187.5% of Base Salary. LTIP:    Participation in the Company’s
Long Term Incentive Plan, including a target annual award for this position
valued at 300% of Base Salary. Retention Award:    A Retention Award of Stock
Options valued at $200,000 to be awarded effective August 14, 2015 that will
vest ratably in equal amounts on the first, second and third anniversaries of
the date of grant. As more specifically described in the applicable award
letter, the Retention Award will not be subject to accelerated vesting per the
Company’s Management Severance Benefits Plan for U.S. Employees, but instead
shall only vest consistent with the terms and conditions set forth in the
applicable award letter.